Case 6:14-cr-00016-LGW-CLR Document 85 Filed 01/15/21 Page 1 of 6

Iu the United States District Court
for the Southern District of Georgia
Statesboro Division

UNITED STATES OF AMERICA,

Vv. CR 612-010
CR 614-016

AUBREY LEE PRICE,

Defendant.

ORDER

Before the Court is Defendant Aubrey Price’s motion to
amend/correct the presentence investigation report. Dkt. No. 84
(Case No. 6:14-cr-016); Dkt. No. 120 (Case No. 6:12-cr-10).! For
the reasons below, Defendant’s motion is DENIED.

BACKGROUND

In June 2014, Defendant pleaded guilty to bank fraud,
securities fraud, and wire fraud before the Honorable B. Avant
Edenfield pursuant to a plea agreement filed in both cases.
Defendant committed the offenses through two main schemes. In
one, Defendant solicited funds from individual investors, smail
companies, and investment firms (collectively, “individual

victims”) which Defendant invested on behalf of the investors. In

the second scheme, Defendant used his position and influence at

 

1 For the remainder of this Order, the Court’s references to docket
entries are to those in Case No. 6:14-cr-016 unless otherwise specified.
Case 6:14-cr-00016-LGW-CLR Document 85 Filed 01/15/21 Page 2 of 6

Montgomery Bank & Trust (“MB&T”) to convince the bank’s management
to invest the bank’s capital through an account which Defendant
controlled. Rather than investing the funds he received from the
individual victims and MB&T in low-risk investments or investments
with low volatility as he had advertised, Defendant utilized the
funds to conduct speculative trades and to purchase liquid assets.
Both schemes were accomplished through Defendant’s production and
dissemination of fraudulent documentation. Ultimately,
Defendant’s fraudulent conduct resulted in significant financial
losses to the individual victims and MB&T, and the bank was forced
to close due to insolvency.

United States Probation prepared a single presentence
investigation report (“PSR”) which combined the relevant conduct
of both schemes and both cases. Notably, Defendant did not submit
any objections to the PSR. The PSR identified approximately 115
individual victims of Defendant’s fraudulent conduct.
Additionally, MB&T was identified as a victim; however, the Federal
Deposit Insurance Corporation (“FDIC”) became the receiver for the
bank after the bank closed. Further, the United States Coast Guard
reported costs associated with its attempt to locate Defendant.
In total, the PSR outlined the victim information and respective

restitution as:
Case 6:14-cr-00016-LGW-CLR Document 85 Filed 01/15/21 Page 3 of 6

 

 

 

 

 

 

Victims Restitution Amounts
Individual Victims $28,866,944.39
FDIC (MB&T receiver) $16, 900,000.00
U.S. Coast Guard $173,000.00
Total $45,939,944.39

 

 

 

 

In October 28, 2014, Judge Edenfield sentenced Defendant to
a total term of 360 months’ imprisonment, followed by five years’
supervised release. See Dkt. No. 9. At sentencing, Judge
Edenfield deferred restitution determination until a later date to
permit the parties to further investigate the restitution issue
and to provide the Court with additional information. The cases
were then reassigned to the undersigned.

On September 24, 2015, after both parties had submitted
briefs, the Court held a hearing to determine the final amount
Defendant owed in both cases. Dkt. No. 28. As noted in the
restitution order, dkt. no. 29, the Court conducted an independent
analysis of the parties’ arguments in both the briefs and at the
hearing. The Court arrived at its own determination and found by
a preponderance of the credible evidence that Defendant owed the

following in restitution:

 

 

 

 

Victims Restitution Amounts
Individual Victims $27, 964,800.77
FDIC (MB&T receiver) $14,700,000.00

 

 

 

 
Case 6:14-cr-00016-LGW-CLR Document 85 Filed 01/15/21 Page 4 of 6

 

U.S. Coast Guard $173,000.00

 

Total $42,837,800.77

 

 

 

 

In October 2015, an amended judgment and a corrected amended
judgement were entered, both reflecting the Court’s restitution
order. Dkt. Nos. 30, 31.
DISCUSSION
Through his motion, Defendant urges the Court to amend the
PSR. In support, he files as exhibits documents filed in a related
civil action in which he is a defendant. See Securities & Exchange

Commission v. Price, et al., No. 1:12cv02296 (N.D. Ga.) (noting,

 

according to Defendant, fewer victims and a lesser amount of
restitution owed compared to the figures contained in the PSR).
The exhibits indicate that funds were recovered and disbursed to
various victims during the proceedings in the related civil action.
Defendant argues the PSR should be amended to correct
“inaccuracies” regarding the estimated number of victims and the
amount of restitution due.

Following sentencing, any adjustments to a restitution order
as a result of damages recovered during a federal civil action are
more properly urged by the U.S. Attorney’s Office pursuant to 18
U.S.C. § 3664(j) (2) (A). That statute provides, in relevant part,
that “[a]ny amount paid to a victim under an order of restitution

shall be reduced by any amount later recovered as compensatory
Case 6:14-cr-00016-LGW-CLR Document 85 Filed 01/15/21 Page 5 of 6

damages for the same loss by the victim in any Federal civil
proceeding.”

Indeed, in the instant cases, the U.S. Attorney’s Office filed
two § 3664(j) (2) (A) motions, No. 6:12cr10, dkt. nos. 111 and 119
(reflecting compensatory damages paid to the victims in Securities

and Exchange Commission v. Aubrey), and the Court granted both

 

motions. As such, the current record accurately reflects the
number and identity of the victims at the time of the Court’s entry
of a restitution order, the adjustment of those figures based on
funds recovered and disbursed following the entry of the
restitution order, and the current restitution balance due.
Moreover, the Court did not adopt the recommendations
contained in the PSR at sentencing with respect to the number of
victims or the total amount of restitution. To the contrary, the
Court held a separate hearing to determine by a preponderance of
the evidence the number and identity of the victims and the total
amount of restitution. As such, amending the PSR at this late
date-more than six years after its submission—would have no impact
on the record with respect to the number of victims or the total
amount of restitution due. Rather than making the record clearer,
amending the PSR now would serve only to make the record less clear
as to the information available to and considered by the Court
when it made its findings regarding the number of victims and the

amount of restitution.
Case 6:14-cr-00016-LGW-CLR Document 85 Filed 01/15/21 Page 6 of 6

CONCLUSION
For the reasons stated above, Defendant’s motion to
amend/correct the PSR, dkt. no. 84 (Case No. 6:14-cr-016); Dkt.

No. 120 (Case No. 6:12-cr-10), is DENIED.
io
SO ORDERED, this | day of J nuary,/ 2021.

/

 

HON / TSA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
